                                                                             Case 2:21-cv-00099-JCM-VCF Document 1 Filed 01/19/21 Page 1 of 6


                                                                       1
                                                                            Jack P. Burden, Esq.
                                                                       2    Nevada State Bar No. 6918
                                                                            BACKUS, CARRANZA & BURDEN
                                                                       3    3050 South Durango Drive
                                                                       4    Las Vegas, NV 89117
                                                                            (702) 872-5555
                                                                       5    (702) 872-5545
                                                                            jburden@backuslaw.com
                                                                       6    Attorneys for Defendants
                                                                            BJ’S Restaurant Operations Company
                                                                       7

                                                                       8                                 UNITED STATES DISTRICT COURT

                                                                       9                                        DISTRICT OF NEVADA

                                                                       10   VERONICA P. STOKES, Individually,                ) \
                                                                                                                             )
                                                                       11
                            TELE: (702) 872-5555 FAX: (702) 872-5545




                                                                                                          Plaintiff,         )
BACKUS, CARRANZA & BURDEN




                                                                       12                                                    )
                                                                                   vs.                                       )
                                    LAS VEGAS, NEVADA 89117
                                      3050 SOUTH DURANGO




                                                                       13                                                    )
                                                                            BJ’S RESTAURANT OPERATIONS                       )
                                                                       14   COMPANY, a Foreign Corporation, dba              )
                                                                            BJ’S RESTAURANT INC., DOES I through             )
                                                                       15   X; and ROE CORPORATIONS I through X;             )
                                                                       16   inclusive,                                       )
                                                                                                                             )
                                                                       17                                 Defendants.        )

                                                                       18                                              NOTICE OF REMOVAL
                                                                       19          Defendant BJ’s Restaurant Operations Company (“Defendant”), by and through its counsel
                                                                       20
                                                                            of record, BACKUS, CARRANZA & BURDEN, hereby files this instant notice of removal of this action
                                                                       21
                                                                            to the United States District Court for the District of Nevada, pursuant to 28 U.S.C. §§ 1332, 1441,
                                                                       22
                                                                            and 1446, and in support thereof, states as follows:
                                                                       23

                                                                       24                                           I.
                                                                                                     FACTUAL AND PROCEDURAL HISTORY
                                                                       25
                                                                                   1.      Plaintiff VERONICA P. STOKES (“Plaintiff”) is and was a resident of the State of
                                                                       26
                                                                            Pennsylvania; and is therefore a citizen of Pennsylvania for purposes of diversity. See Complaint
                                                                       27

                                                                       28   filed in the Eighth Judicial District Court for Clark County, Nevada, at ¶1, attached as Exhibit A.

                                                                                   2.      Defendant BJ’s Restaurant Operations Company is a company organized, existing,
                                                                             Case 2:21-cv-00099-JCM-VCF Document 1 Filed 01/19/21 Page 2 of 6


                                                                       1    and doing business under and by virtue of the laws of the State of California, with its headquarters

                                                                       2    and principal place of business in the State of California, and is therefore a citizen of California for
                                                                       3
                                                                            purposes of diversity.
                                                                       4
                                                                                   3.      Plaintiff’s Complaint was filed in the Eighth Judicial District Court for Clark
                                                                       5
                                                                            County, Nevada on or about November 24, 2020. See Exhibit A.
                                                                       6
                                                                                   4.      The Summons and Complaint were served on Defendant on December 8, 2020. See
                                                                       7

                                                                       8    Summons, attached as Exhibit B and Affidavit of Service, attached as Exhibit C.

                                                                       9           5.      Plaintiff’s action alleges that on or about December 27, 2018, she slipped on a wet

                                                                       10   substance while exiting the women’s restroom at the BJ’s Restaurant located at 10840 West
                                                                       11
                                                                            Charleston Blvd, Las Vegas, Nevada 89133 and sustained injuries. See Exhibit A at ¶¶6-8.
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            Plaintiff asserts a causes of action for negligence, negligent hiring, training supervision and
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            respondeat superior against Defendant. Id. at ¶¶9-25.
                                                                       14
                                                                                   6.      In her Complaint, Plaintiff seeks general and compensatory damages in an amount
                                                                       15

                                                                       16   in excess of $50,000.00, special damages in an amount in excess of $50,000.00, for costs of

                                                                       17   medical care, treatment and other expenses incurred once they are fully ascertained, for loss of

                                                                       18   enjoyment of life, for reasonable attorney’s fees and costs of suit incurred. Id..
                                                                       19
                                                                                   7.      On December 13, 2020, Plaintiff served her Petition for Exemption from Non-
                                                                       20
                                                                            Binding Arbitration in which she disclosed that her damages 31,998.00 which does not include the
                                                                       21
                                                                            an undetermined amount from the surgery center that performed the open reduction procedure. See
                                                                       22
                                                                            Plaintiff’s Request for Exemption from Arbitrations and Exhibits at pgs. 2-3, attached hereto as
                                                                       23

                                                                       24   Exhibit D.

                                                                       25                                               II.
                                                                                                              DIVERSITY JURISDICTION
                                                                       26
                                                                                   8.      Pursuant to 28 U.S.C. 1332(a), a federal district court “shall have original
                                                                       27

                                                                       28   jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of


                                                                                                                               2
                                                                             Case 2:21-cv-00099-JCM-VCF Document 1 Filed 01/19/21 Page 3 of 6


                                                                       1    $75,000” and the controversy is between “citizens of different states.” See 28 § U.S.C. 1332(a).

                                                                       2           9.      Pursuant to 28 U.S.C. § 1332(a)(1), this case may be removed to the United States
                                                                       3
                                                                            District Court for the District of Nevada because there is complete diversity of citizenship between
                                                                       4
                                                                            Plaintiff and Defendant, and the amount in controversy exceeds $75,000.
                                                                       5
                                                                                   10.     There is complete diversity in this matter as Plaintiff is a citizen of Pennsylvania
                                                                       6
                                                                            and Defendant is a citizen of California.
                                                                       7

                                                                       8           11.     The requisite amount in controversy under 28 U.S.C. § 1332(a) is also met as

                                                                       9    Plaintiff claims that she is seeking over $50,000.00 in general damages and over $50,000 in

                                                                       10   special damages. Further, her disclosed damages are $31,998.0 which does include the surgery
                                                                       11
                                                                            center costs for surgery. Accordingly, this Court has diversity jurisdiction pursuant to 28 U.S.C. §
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            1332(a).
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                   12.     Defendant respectfully requests this matter be removed to the United States District
                                                                       14
                                                                            Court for the District of Nevada.
                                                                       15

                                                                       16
                                                                                                         III.
                                                                       17     THE PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

                                                                       18          13.     28 U.S.C. § 1446(b)(1) states: “The notice of removal of a civil action or

                                                                       19   proceeding shall be filed within 30 days after the receipt by the defendant, through service or
                                                                       20
                                                                            otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action
                                                                       21
                                                                            or proceeding is based, or within 30 days after the service of summons upon the defendant if such
                                                                       22
                                                                            initial pleading has then been filed in court and is not required to be served on the defendant,
                                                                       23
                                                                            whichever period is shorter.”
                                                                       24

                                                                       25          14.     28 U.S.C. § 1446(b)(3) states: “Except as provided in subsection (c), if the case

                                                                       26   stated by the initial pleading is not removable, a notice of removal may be filed within thirty days

                                                                       27   after receipt by the defendant, through service or otherwise, of a copy of an amended pleading,
                                                                       28
                                                                            motion, order or other paper from which it may first be ascertained that the case is one which is or

                                                                                                                              3
                                                                             Case 2:21-cv-00099-JCM-VCF Document 1 Filed 01/19/21 Page 4 of 6


                                                                       1    has become removable.”

                                                                       2             15.   In addition, 28 U.S.C. § 1446(c)(2)(A)(ii) provides that for removal based on
                                                                       3
                                                                            diversity jurisdiction, the sum demanded in good faith in the initial pleading shall be deemed to be
                                                                       4
                                                                            the amount in controversy except when the initial pleading seeks a monetary judgment, but the
                                                                       5
                                                                            State practice, such as in Nevada, either does not permit demand for a specific sum or permits
                                                                       6
                                                                            recovery of damages in excess of the amount demanded.” See 28 U.S.C. § 1446(c)(2)(A)(ii).
                                                                       7

                                                                       8             16.   This instant Notice for Removal is timely in that it is filed within 10 days of the

                                                                       9    first notice that Plaintiff’s claimed damages would more likely exceed $75,000 via her Request for

                                                                       10   Exemption from Arbitration which was filed on January 13, 2021.
                                                                       11
                                                                                     17.   This Court has original jurisdiction over the subject matter of this action, pursuant
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                            to 28 U.S.C. § 1332, as there is complete diversity between the parties and there is more than
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                            $75,000 in controversy, exclusive of interest and costs.
                                                                       14
                                                                                     18.   Pursuant to the 28 U.S.C. § 1441, this action is one which may be removed to this
                                                                       15

                                                                       16   Court.

                                                                       17            19.   Pursuant to 28 U.S.C. § 1446(c)(1), the date for this removal is not more than one

                                                                       18   year after the commencement of the state court action, i.e., November 24, 2020.
                                                                       19
                                                                                     20.   Pursuant to 28 U.S.C. § 1446(b)(2)(A), there is only one defendant in this case who
                                                                       20
                                                                            filed this instant notice of removal.
                                                                       21
                                                                                     21.   A true and correct copy of this Notice of Removal will be filed with the Clerk for
                                                                       22
                                                                            the Eighth Judicial District Court, Clark County, Nevada.
                                                                       23

                                                                       24            22.   Pursuant to 28 U.S.C. § 1446, a true and correct copy of all process, pleadings, and

                                                                       25   orders served upon Defendant in the state court are attached hereto. See Complaint attached as

                                                                       26   Exhibit A, Summons attached as Exhibit B, Affidavit of Service attached as Exhibit C, Plaintiff’s
                                                                       27
                                                                            Request for Exemption from Arbitration with Exhibits attached as Exhibit D, Defendant’s Answer
                                                                       28

                                                                                                                              4
                                                                             Case 2:21-cv-00099-JCM-VCF Document 1 Filed 01/19/21 Page 5 of 6


                                                                       1    attached as Exhibit E, Defendant’s Demand for Jury Trial attached as Exhibit F, and Defendant’s

                                                                       2    Initial Appearance Fee Disclosure attached as Exhibit G.
                                                                       3
                                                                                   23.     Therefore, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant is entitled to
                                                                       4
                                                                            remove this action to this Court.
                                                                       5
                                                                                                                        PRAYER
                                                                       6
                                                                                   24.     WHEREFORE, Defendant prays that the above-entitled action be removed from
                                                                       7

                                                                       8    the Eighth Judicial District Court in and for Clark County, Nevada.

                                                                       9

                                                                       10   DATED this 19th day of January, 2021.
                                                                       11
                                                                                                                        Respectfully Submitted,
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12                                               BACKUS, CARRANZA & BURDEN
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                                                 By:            /s/ Jack P. Burden
                                                                       14                                               Jack P. Burden, Esq.
                                                                                                                        3050 South Durango Drive
                                                                       15
                                                                                                                        Las Vegas, NV 89117
                                                                       16                                               Attorneys for Defendant
                                                                                                                        BJ’S Restaurant Operations Company
                                                                       17

                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28

                                                                                                                            5
                                                                             Case 2:21-cv-00099-JCM-VCF Document 1 Filed 01/19/21 Page 6 of 6


                                                                       1                                  CERTIFICATE OF SERVICE

                                                                       2           I am a resident of and employed in Clark County, Nevada. I am over the age of 18 years
                                                                            and not a party to the within action. My business address is: 3050 South Durango Drive, Las
                                                                       3
                                                                            Vegas, Nevada, 89117.
                                                                       4
                                                                                     On January 19, 2021, I served this document on the parties listed on the attached service
                                                                       5    list via one or more of the methods of service described below as indicated next to the name of the
                                                                            served individual or entity by a checked box:
                                                                       6
                                                                               VIA U.S. MAIL: by placing a true copy thereof enclosed in a sealed envelope with postage
                                                                       7       thereon fully prepaid, in the United States mail at Las Vegas, Nevada. I am “readily familiar”
                                                                               with the firm’s practice of collection and processing correspondence by mailing. Under that
                                                                       8       practice, it would be deposited with the U.S. Postal Service on that same day with postage
                                                                               fully prepaid at Las Vegas, Nevada in the ordinary course of business. I am aware that on
                                                                       9       motion of the party served, service is presumed invalid if postal cancellation date or postage
                                                                               meter date is more than one day after date of deposit for mailing an affidavit.
                                                                       10

                                                                       11          VIA FACSIMILE: by transmitting to a facsimile machine maintained by the attorney or
                                                                                   the party who has filed a written consent for such manner of service.
                            TELE: (702) 872-5555 FAX: (702) 872-5545
BACKUS, CARRANZA & BURDEN




                                                                       12
                                                                                   BY PERSONAL SERVICE: by personally hand-delivering or causing to be hand
                                                                                   delivered by such designated individual whose particular duties include delivery of such on
                                    LAS VEGAS, NEVADA 89117




                                                                       13
                                      3050 SOUTH DURANGO




                                                                                   behalf of the firm, addressed to the individual(s) listed, signed by such individual or
                                                                       14          his/her representative accepting on his/her behalf. A receipt of copy signed and dated by
                                                                                   such an individual confirming delivery of the document will be maintained with the
                                                                                   document and is attached.
                                                                       15

                                                                       16          BY E-MAIL: by transmitting a copy of the document in the format to be used for
                                                                                   attachments to the electronic-mail address designated by the attorney or the party who has
                                                                       17          filed a written consent for such manner of service.

                                                                       18          BY CM/ECF SYSTEM: by transmitting via the United States District Court’s CM/ECF
                                                                                   System to the following individuals for which such service is designated on the Service List.
                                                                                   .
                                                                       19
                                                                                              ATTORNEYS                             PARTIES           METHOD OF SERVICE
                                                                       20                     OF RECORD                           REPRESENTED
                                                                                Kevin M. Hanratty, Esq.                    Plaintiff                      Personal service
                                                                       21       Hanratty Law Group                                                        Email service
                                                                       22       1815 Village Center Circle #140                                           Fax service
                                                                                Las Vegas, NV 89134                                                       Mail service
                                                                       23       T: 702.821.1379                                                           Electronic Means
                                                                                F: 702.870.1846
                                                                       24       Kevin@HanrattyLawGroup.com
                                                                       25            I declare that under penalty of perjury under the laws of the State of Nevada that the above
                                                                            is true and correct. I further declare that I am employed in the office of a member of the bar of
                                                                       26
                                                                            this court at whose direction the service was made.
                                                                       27
                                                                                                                                /s/ Anne Raymundo
                                                                       28                                                 An employee of BACKUS, CARRANZA & BURDEN

                                                                                                                              6
